DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first light-reception element (first recited in claim 1) and optical-path changing member (first recited in claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneta (US 20100045982 A1; cited by Applicant) in view of Hairston (US 20200256782 A1).
Regarding claim 1, Tsuneta teaches a particle detection device comprising: 
a first light source (311) to emit first irradiation light traveling in the target space (313, 315; paragraphs 107); 
a first light-collection member (416b) having a concave-shaped first reflection surface (paragraph 208); 
a second light-collection member (416a) having a concave-shaped second reflection surface facing the first reflection surface across the target space (paragraph 208; figures 13 and 15a-d); 
a first light-reception element (317) to output a first detection signal indicating a value corresponding to intensity of first incident light (paragraph 208); 
wherein when the first light source emits the first irradiation light, the first light- reception element detects, as the first incident light, scattered light generated when a particle existing in a predetermined detection position in the target space is irradiated with the first irradiation light (paragraph 208; figures 13 and 15a-d); 

    PNG
    media_image1.png
    613
    821
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    814
    785
    media_image2.png
    Greyscale


Tsuneta doesn’t explicitly teach a second light source to emit second irradiation light; when the second light source emits the second irradiation light, the first light- reception element detects, as the first incident light, a light ray of the second irradiation light that is reflected at the first reflection surface and a light ray of the second irradiation light that is reflected at both the first reflection surface and the second reflection surface.  
Like Tsuneta (and like Applicant), Hairston is directed to a particle detection device (title and paragraph 3). Hairston teaches that adding a second light source (218A) to emit a second irradiation light, wherein when the second light source emits the second irradiation light, the first light- reception element detects, as the first incident light, a light ray of the second irradiation light that is reflected at the same reflection surfaces (304a-b and 302a-b) as the first light source (102A), provides the benefit of calibrating the system and thus improving accuracy of measurements (paragraphs 12 and 39; figure 4).

    PNG
    media_image3.png
    858
    601
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuneta by adding a second light source to emit a second irradiation light, wherein when the second light source emits the second irradiation light, the first light- reception element detects, as the first incident light, a light ray of the second irradiation light that is reflected at the same reflection surfaces as the first light source (and thus is reflected at the first reflection surface and a light ray of the second irradiation light that is reflected at both the first reflection surface and the second reflection surface), in order to calibrate the system and improve the accuracy of measurements. 
Regarding claim 2, Tsuneta teaches the first reflection surface of the first light-collection member is an ellipsoid-shaped surface having a first focal point located in the target space and a second focal point located outside the target space (paragraph 208; figures 13 and 15).  
Regarding claim 3, Tsuneta teaches the second reflection surface of the second light-collection member is a spherical-shaped surface having the first focal point as a center point (paragraph 208; figures 13 and 15).   
Regarding claim 4, Tsuneta teaches the detection position is a position of the first focal point (paragraph 208; figures 13 and 15).    
Regarding claim 5, in the above combination wherein when the first light source emits the first irradiation light, the first light- reception element detects, as the first incident light, a light ray of the scattered light traveling along a first path that is reflected by the first reflection surface and then reaches the first light-reception element, a light ray of the scattered light traveling along a second path that is reflected by the second reflection surface, is then reflected by the first reflection surface and then reaches the first light-reception element, and a light ray of the scattered light traveling along a third path that directly reaches the first light-reception element (Tsuneta: paragraph 208 and figure 15), when the second light source emits the second irradiation light, the first light- reception element detects, as the first incident light, a light ray of the second irradiation light traveling along a fourth path that is reflected by the first reflection surface and a light ray of the second irradiation light traveling along a fifth path that is reflected by both the first reflection surface and the second reflection surface (Hairston: second light source, 218a; light-reception element, 112c; since Hairston teaches the second light source reflects off the same reflection surfaces as the first light source beam). 
Regarding claim 7, in the above combination the first light-reception element and the second light source are arranged at positions to be optically conjugate to each other (Hairston, figure 4; using Applicant’s definition that changing the positions wouldn’t change the operation of them with respect to each other).  
Regarding claim 10, Tsuneta doesn’t explicitly teach a second light-reception element to output a second detection signal indicating a value corresponding to intensity of second incident light, wherein the first light-collection member includes a light-passage region that allows the second incident light traveling from the target space to the second light-reception element to pass through (although see the light-passage regions in light-collection member in figures 15 in Tsuneta).
Hairston teaches a second light-reception element to output a second detection signal indicating a value corresponding to intensity of second incident light, wherein the first light-collection member includes a light-passage region that allows the second incident light traveling from the target space to the second light-reception element to pass through (Hairston: 2nd light-reception element 112d-e in figure 4; light passage regions in element 302).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a second light-reception element to output a second detection signal indicating a value corresponding to intensity of second incident light, wherein the first light-collection member includes a light-passage region that allows the second incident light traveling from the target space to the second light-reception element to pass through – in order to obtain greater information about the particles by performing multiple types of measurements using multiple detectors.
Regarding claim 11, in the above combination when the first light source emits the first irradiation light, the second light-reception element detects, as the second incident light, a light ray of scattered light generated when a particle existing in the detection position is irradiated with the first irradiation light that has passed through the light-passage region (Hairston, figure 4).  
Regarding claim 12, in the above combination when the second light source emits the second irradiation light, the second light- reception element detects, as the second incident light, a light ray of the second irradiation light that has passed through the light-passage region (Hairston, figure 4).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuneta and Hairston as applied to claim 1 above, and further in view of Spruit (US 20190285537 A1).
Regarding claim 6, Tsuneta doesn’t explicitly teach an optical-path changing member; wherein part of the second irradiation light emitted from the second light source travels toward the first reflection surface via the optical-path changing member, part of light traveling from the target space toward the optical-path changing member travels toward the first light-reception element via the optical-path changing member.  
Like Tsuneta (and like Applicant), Spruit is directed to a particle detection device (title and abstract). Spruit teaches adding an optical changing member (152 in figure 10; compare with figure 1 without it); wherein part of the irradiation light emitted from a light source (111) travels toward the measurement area via the optical-path changing member, part of light traveling from the measurement area toward the optical-path changing member travels toward the first light-reception element (121) via the optical-path changing member.  

    PNG
    media_image4.png
    632
    521
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    553
    701
    media_image5.png
    Greyscale

	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding an optical-path changing member; wherein part of the second irradiation light emitted from the second light source travels toward the first reflection surface via the optical-path changing member, part of light traveling from the target space toward the optical-path changing member travels toward the first light-reception element via the optical-path changing member.  A person would be motivated to make this modification in order to provide greater versatility with respect to the positioning of the light source and detector.
Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneta and Hariston as applied to claims 1 and 10 above, and further in view of Kinugasa (US 20130316395 A1).
	Regarding claim 8, Tsuneta doesn’t explicitly teach a controller to determine density of the particles, based on the first detection signal outputted from the first light-reception element, when the first light source emits the first irradiation light.  
Like Tsuneta (and like Applicant), Kinugasa is directed to a particle detection device (title and abstract). Kinugasa teaches it is conventional to determine the density of particles based on the detection signal outputted from a light-reception element, when the light source emits irradiation light (paragraph 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a controller to determine density of the particles, based on the first detection signal outputted from the first light-reception element, when the first light source emits the first irradiation light in order to obtain as much information about the sample as possible including the densities of the particles in the sample.
Regarding claim 13, in the above combination a controller to determine any one or more of number, weight, type and density of the particles (Kinugasa, paragraph 3), based on the first detection signal outputted from the first light-reception element and the second detection signal outputted from the second light- reception element, when the first light source emits the first irradiation light (Hairston, second light-reception element in figure 4). 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneta, Hairston, and Kinugasa, as applied to claims 8 and 13 above, and further in view of Niemann (US 20190033224 A1).
Regarding claim 9, in the above combination the controller makes calibration changes based on the first detection signal outputted from the first light-reception element, when the second light source emits the second irradiation light (Hairston, paragraph 43).  
The above combination doesn’t explicitly teach the calibration changes include the intensity of the first irradiation light outputted from the first light source.
Like Tsuneta (and like Applicant), Niemann is directed to a particle detection device (title and abstract). Niemann teaches calibration changes include the intensity of irradiation light outputted from a light source (paragraph 15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the calibration changes include the intensity of the first irradiation light outputted from the first light source in order to adjust the irradiation beam to the current environmental and system conditions (e.g. ambient light, detector properties) and thus optimize the signal to noise ratio of the measurements.
Regarding claim 14, in the above combination the controller changes intensity (Niemann, paragraph 15) of the first irradiation light emitted from the first light source, based on the first detection signal outputted from the first light-reception element and the second detection signal outputted from the second light-reception element, when the second light source emits the second irradiation light (Hairston, paragraph 43).  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneta, Hairston, and Kinugasa, as applied to claims 8 and 13 above, and further in view of Stengel (US 20130335739 A1).
Regarding claims 15-16, Tsuneta doesn’t explicitly teach a third light-reception element to receive part of the second irradiation light emitted from the second light source as third incident light and to output a third detection signal indicating a value corresponding to intensity of the third incident light, wherein the controller corrects density of the particles by using the third detection signal (claim 15); a third light-reception element to receive part of the second irradiation light emitted from the second light source as third incident light and to output a third detection signal indicating a value corresponding to intensity of the third incident light, wherein the controller corrects one or more of number, weight, type and density of the particles by using the third detection signal (claim 16).  
Like Tsuneta (and like Applicant), Stengel is directed to a particle detection device (title and abstract). Stengel teaches a third light-reception element (24; 22) to receive part of the irradiation light emitted from the light source as third incident light and to output a third detection signal indicating a value corresponding to intensity of the third incident light, wherein the controller corrects density of the particles by using the third detection signal (paragraphs 24 and 27; figures 1-3).

    PNG
    media_image6.png
    453
    696
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a third light-reception element to receive part of the second irradiation light emitted from the second light source as third incident light and to output a third detection signal indicating a value corresponding to intensity of the third incident light, wherein the controller corrects density of the particles by using the third detection signal in order to obtain more accurate measurement results.
Additional Prior Art
US 20130335739 A1 reads, "[0037] Because of monitoring device 22, the recording and monitoring and/or regulating is carried out of the intensity of light beam 11b of light source 10 that is relevant to the particulate measurement. With that, it becomes possible, on the one hand, to record and monitor soiling or aging of all optical components in the optical path between light source 10 and the particulate concentration to be measured in measuring chamber 12, and on the other hand, using the result of the monitoring measurement, automatically to correct the result of a particulate measurement carried out to the calibration state. For this purpose, monitoring device 22 may be used either permanently or only from time to time, directly before and directly after an exhaust gas measurement."
Puskas (US 20080021674 A1) teaches two light sources (12) that have common optics and detectors (14, 28) that provide the benefit of interrogating slightly different regions of the target space

    PNG
    media_image7.png
    577
    797
    media_image7.png
    Greyscale


CN 106018200 A reads, “hat is, if the first laser emitter performance after attenuation, light intensity attenuation will cause the coefficient KA loss of accuracy, that is, the first laser emitter measurement result is the real environment product deviation, so that the first laser emitter and a second laser emitter measurement will be different. it can use the second laser emitter to correct the KA: laser particle counter in the processor by the measuring result of the second laser emitter is standard to obtain the real environment values, using the value, the electric signal received by combining the first laser emitter when working, it can correct the value of KA, so that the measurement result of the first laser emitter recovery accuracy. electric signal low scattering laser conversion as shown in FIG. 9, the same principle scattering laser converted electric signal corresponding to the second laser emitter than corresponding first laser emitter, the electrical signal of the scattered laser by the first laser emitter corresponding to the calibration parameter for calibrating the second laser emitter. the second laser emitter may be used to detect the service life of the first laser emitter. when the first laser emitter emitting laser light intensity reduces to the set threshold, then the second laser emitter as the primary laser emitter, the first laser emitter as the spare laser emitter. start coefficient KB of the second laser transmitter is calibrated using a first laser emitter used in the subsequent process.”
CN 107328695 A reads, “a first laser generator and a second laser generator to check state of the other, specifically, for a first laser generator and a second laser generator detecting the superposition area (1 to 5 micron) particle concentration. When the particulate mass concentration sensor initialization, the first laser generator and the detection result of the second laser generator to record and calibration, the first laser generator and the result of the second laser generator testing between the smallest deviation (between positive and negative 10%); If the first laser generator and a second laser generator detecting deviation of the overlapped area concentration more than positive and negative 10%, then it can judge that the particulate mass concentration sensor hardware fault and alarm.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/              Examiner, Art Unit 2877